Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4-12, 15-16, 19 and 20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Beisiegel et al. and Grosman et al. does not teach “accumulating a statistical value in each of pieces the piece of shard statistical information corresponding to each respective shard of the preset number of shards in the respective bucket before resharding, and writing an accumulated result into the header field of the respective bucket; grouping operation logs in an operation log set according to the number of new shards after resharding, such that a number of groups of the operation logs is consistent with the number of new shards after resharding; wherein the header field of the respective bucket further comprises a current version number of the respective bucket; and…identifying the current version number of the respective bucket from the header field of the respective bucket; storing the header field of the respective bucket in association with the current version number in a backup data set, and storing the piece of shard statistical information corresponding to each shard of the preset number of shards in association with the current version number in the backup data set; updating the current version number after the accumulated result corresponding to each respective shard of the preset number of shards is written into the header field, and replacing the current version number in the header field with the updated 
The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2P database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168